Case: 10-31022     Document: 00511823692         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 10-31022
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DON PAUL JACKSON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:09-CR-142-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        A jury convicted Don Paul Jackson on one count of distribution of cocaine
base. In his sole contention on appeal, he argues that the district court erred by
refusing to apply the Fair Sentencing Act of 2010 (FSA) to his sentence. His
argument is foreclosed by our decision in United States v. Tickles, 661 F.3d 212,
215 (5th Cir. 2011), petitions for cert. filed (Dec. 15, 2011) (No. 11-8023) and
(Dec. 27, 2011) (No. 11-8268), which held that the FSA does not apply
retroactively to defendants whose sentencing occurred after the FSA’s effective

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-31022    Document: 00511823692    Page: 2   Date Filed: 04/17/2012

                                 No. 10-31022

date but whose offenses occurred before the effective date.      Although the
Supreme Court has recently granted certiorari in two Seventh Circuit cases that
held that the FSA does not apply retroactively, our precedent remains binding
unless the Supreme Court overrules it. See United States v. Lopez-Velasquez,
526 F.3d 804, 808 n.1 (5th Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2